Title: General Orders, 10 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 10th 1776.
Parole Nassau.Countersign Williams


The Colonel of Artillery, constantly to employ the whole of the officers, and men off guard, in placing the Guns upon their proper platforms, providing a sufficient quantity of filled Cartridges, and fix’d Ammunition for each Gun; seeing the Shot, Rammers, Spunges and Ladles with all the necessary Atraile, brought to the Batteries where they are to be used, and continually keeping as many men, as can work, filling cannon, and musket cartridges, and doing all the various duty required in the Laboratory. The heaviest Mortars to be placed in the Batteries to the sea-line, and a proper quantity of Fuses to be drove, and Shells fill’d, for each mortar—The light Mortars to be placed in the Forts, near the encampments.
Joseph Child of the New-York Train of Artillery tried at a late General Court Martial whereof Col. Huntington was President for “defrauding Christopher Stetson of a dollar, also for drinking

Damnation to all Whigs, and Sons of Liberty, and for profane cursing and swearing”—The Court finding the prisoner guilty of profane cursing and swearing and speaking contemptuously of the american Army, do sentence him to be drum’d out of the army.
Zodiac Piper of Capt. Ledyard’s Company and Thos Watkins of Capt. Lyon’s Company, both in Col: McDougal’s regiment, tried by the same General Court Martial, for “being concern’d in a riot on Saturday night”—The Court find the Prisoner, Piper, guilty of being from his quarters at an unseasonable hour, and being concern’d, in raising a disturbance in the streets, and do sentence him to be confined six days, upon bread and water, for said offence: The Court are of opinion, that the Prisoner, Watkins, is guilty of being out of his quarters at unseasonable hours, and of profane cursing and swearing, and do sentence him to be confin’d six days, upon bread and water—and be fined one sixth of a dollar for profane swearing, as by the 3rd Article is prescribed.
The General approves of the foregoing Sentences, and orders them to take place to morrow morning at Guard mounting.
